Citation Nr: 0832476	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  05-17 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin



THE ISSUE

Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel 

INTRODUCTION

The veteran served on active duty from January 1973 to 
January 1988.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  The 
Board reopened the veteran's claim for service connection for 
a heart disorder and remanded the merits of that claim for 
further development in June 2007.  That development was 
completed, and the case has since been returned to the Board 
for appellate review.

A hearing was held on February 21, 2007, by means of video 
conferencing equipment with the appellant in Milwaukee, 
Wisconsin, before Kathleen K. Gallagher, a Veterans Law Judge 
(VLJ), sitting in Washington, DC, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7107(c), (e)(2) and who is rendering the determination in 
this case.  A transcript of the hearing testimony is in the 
claims file.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's heart murmur is a congenital disorder, and 
there was no superimposed disease or injury that occurred 
during service.  

3.  A current heart disorder other than a heart murmur has 
not been shown to be causally or etiologically related to 
service.



CONCLUSION OF LAW

A heart disorder was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1153 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 4.9 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).

In this case, the RO did provide the appellant with notice in 
September 2003, prior to the initial decision on the claim in 
December 2003, as well as in July 2007 and April 2008.  
Therefore, the timing requirement of the notice as set forth 
in Pelegrini has been met and to decide the appeal would not 
be prejudicial to the claimant.
Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letters about the information and evidence that is 
necessary to substantiate his claim for service connection.  
Specifically, the September 2003 and July 2007 letters stated 
that in order to establish service connection the evidence 
must show that he had an injury in military service or a 
disease that began in, or was made worse during military 
service, or that there was an event in service that caused 
injury or disease; that he has a current physical or mental 
disability; and, that there is a relationship between his 
current disability and an injury, disease, or event in 
military service.  Additionally, the April 2005 statement of 
the case (SOC) and the May 2008 supplemental statement of the 
case (SSOC) notified the veteran of the reasons for the 
denial of his application and, in so doing, informed him of 
the evidence that was needed to substantiate his claim.

In addition, the RO notified the veteran in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the September 2003, July 2007, 
and April 2008 letters indicated that reasonable efforts 
would be made to help him obtain evidence necessary to 
support his claim and that VA was requesting all records held 
by Federal agencies, including service medical records, 
military records, and VA medical records.  The veteran was 
also informed that a medical examination would be provided or 
that a medical opinion would be obtained if it was determined 
that such evidence was necessary to make a decision on his 
claim.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
September 2003, July 2007, and April 2008 letters notified 
the veteran that he must provide enough information about his 
records so that they could be requested from the agency or 
person that has them.  The September 2003 and July 2007 
letters also requested that he complete and return the 
enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs, if 
there were any private medical records that he would like VA 
to obtain on his behalf.  In addition, the September 2003, 
July 2007, and April 2008 letters indicated that it was still 
the veteran's responsibility to ensure that VA receives all 
requested records that are not in the possession of a Federal 
department or agency.
Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, which held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

In the present appeal, the veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date.  In this regard, the Board notes 
that the July 2007 letter and May 2008 SSOC informed him that 
a disability rating was assigned when a disability was 
determined to be service-connected and that such a rating 
could be changed if there were changes in his condition.  The 
letter and SSOC also explained how disability ratings and 
effective dates were determined.

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records as well as all available VA medical records and 
private medical records are in the claims file and were 
reviewed by both the RO and the Board in connection with his 
claim.  The veteran was also afforded VA examinations in 
October 2003, November 2004, March 2005, and April 2008, and 
an additional VA medical opinion was obtained in November 
2003.  In addition, he was provided the opportunity to 
testify at a hearing before the Board.  VA has further 
assisted the veteran and his representative throughout the 
course of this appeal by providing them with a SOC and SSOC, 
which informed them of the laws and regulations relevant to 
the veteran's claim.  For these reasons, the Board concludes 
that VA has fulfilled the duty to assist the veteran in this 
case.


Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  History 
provided by the veteran of the preservice existence of 
conditions recorded at the time of the entrance examination 
does not, in itself, constitute a notation of a preexisting 
condition. 38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 Vet. 
App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 
(1995).  To rebut the presumption of sound condition under 
section 1111 of the statute for disorders not noted on the 
entrance or enlistment examination, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that "clear and convincing" burden of proof, while 
a higher standard than a preponderance of the evidence, is a 
lower burden to satisfy than clear and unmistakable 
evidence).  It is an "onerous" evidentiary standard, 
requiring that the no-aggravation result be "undebatable." 
Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. 
App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in 
part and dissenting in part).  Concerning clear and 
unmistakable evidence that the disease or injury was not 
aggravated by service, the second step necessary to rebut the 
presumption of soundness, a lack of aggravation may be shown 
by establishing that there was no increase in disability 
during service or that any increase in disability was due to 
the natural progress of the preexisting condition.  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed.Cir. 2004); 38 U.S.C.A. § 
1153.

A presumption is an assumption of fact resulting from a rule 
of law which requires such fact to be assumed from another 
fact or group of facts found or otherwise established in the 
action. Black's Law Dictionary 1067 (5th ed. 1979).  
Therefore, where the presumption of sound condition at 
entrance to service cannot be rebutted, the fact for which 
the presumption stands--that is, that the veteran was in 
sound condition at entry to service as to the disability for 
which he seeks service connection--must be assumed as a 
matter of law.  Accordingly, service connection may not be 
granted on the basis of aggravation of a preexisting disease 
or injury in such a case.  Rather, where the government fails 
to rebut the presumption of soundness under section 1111, the 
veteran's claim must be considered one for service incurrence 
or direct service connection. See Wagner, 370 F.3d at 1094, 
1096 (indicating that, in cases where the presumption of 
soundness cannot be rebutted, the effect is that claims for 
service connection based on aggravation are converted into 
claims for service connection based on service incurrence).

Where a preexisting disease or injury is noted on the 
entrance examination, section 1153 of the statute provides 
that "[a] preexisting injury or disease will be considered 
to have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the 
disease." 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  For 
veterans who served during a period of war or after December 
31, 1946, clear and unmistakable evidence is required to 
rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service, 
and clear and unmistakable evidence includes medical facts 
and principles which may be considered to determine whether 
the increase is due to the natural progress of the condition.  
38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of 
symptoms of a preexisting condition, alone, do not constitute 
sufficient evidence for a non-combat veteran to show 
increased disability for the purposes of determinations of 
service connection based on aggravation under section 1153 
unless the underlying condition worsened.  Davis v. Principi, 
276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).  The usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1).

Congenital or developmental defects are not diseases or 
injuries within the meaning of the applicable legislation.  
38 C.F.R. §§ 3.303(c), 4.9 (2005); see Winn v. Brown, 8 Vet. 
App. 510, 516 (1996), appeal dismissed, 110 F.3d 56 (Fed. 
Cir. 1997), and cases cited therein; see also VAOPGCPREC 82- 
90.  The VA General Counsel has further noted that if, during 
service, superimposed disease or injury occurs, service 
connection may be warranted for the resultant disability.  
Id.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for a heart 
disorder.  In this case, the presumption of soundness applies 
because the veteran's physical examination at the time he 
enlisted in the service did not find him to have a heart 
disorder.  However, as an initial matter, the Board notes 
that the veteran was found to have a heart murmur in service.  
Nevertheless, the medical evidence indicates that the 
veteran's heart murmur is congenital.  In this regard, the 
veteran's service medical records show that he sought 
treatment in May 1985 during which he made contemporaneous 
statements indicating that he had a history of a heart 
murmur.  He also reported having a history of a heart murmur 
in June 1985.  In addition, the October 2003 VA examiner 
stated that it was likely that the veteran had a heart murmur 
prior to military service.  The examiner submitted an 
additional medical opinion in October 2003 in which she noted 
that the veteran has aortic stenosis.  She indicated that the 
murmur was due to calcification in the valve and was noted 
shortly after he entered service, and she stated that the 
murmur likely began prior to entering service.  Moreover, the 
November 2004 VA examiner, who had previously reviewed the 
veteran's claims file, stated that a bicuspid aortic valve is 
a congential condition, which usually leads to calcification 
with stenosis in the fifth or sixth decade of life.  The 
March 2005 VA examiner also indicated that the veteran had a 
congenital disease and that it was more likely than not that 
his slowly progressive calcific stenosis from the congential 
defect started during his childhood.  Similarly, the April 
2008 VA examiner indicated that a bicuspid aortic valve is a 
congential condition, which eventually leads to calcification 
with stenosis.  Thus, the medical evidence establishes that 
the veteran has a congenital disorder.  As previously noted, 
congenital or developmental defects are not diseases or 
injuries within the meaning of the applicable legislation.  
38 C.F.R. §§ 3.303(c), 4.9 (2005); see Winn v. Brown, 8 Vet. 
App. 510, 516 (1996), appeal dismissed, 110 F.3d 56 (Fed. 
Cir. 1997), and cases cited therein; see also VAOPGCPREC 82- 
90.  

Nevertheless, the VA General Counsel has further noted that 
if, during service, a superimposed disease or injury occurs, 
service connection may be warranted for the resultant 
disability.  In this case, the Board notes that the veteran 
did not seek treatment for his heart between June 1985 and 
the time of his separation in January 1988.  In fact, the 
veteran did not seek treatment immediately following his 
separation from service or for many years thereafter.  The 
Board also finds it significant that the October 2003 VA 
examiner stated that the heart murmur did not become 
symptomatic during service.  The examiner submitted an 
additional medical opinion in November 2003 in which she 
opined that aortic stenosis would not have been aggravated 
beyond normal progression due to his military service.  The 
November 2004 VA examiner also stated that the veteran's 
disorder was asymptomatic during service.  In addition, the 
March 2005 VA examiner opined that the veteran's calcific 
stenosis was not caused or exacerbated by his military 
service and stated that the veteran's subsequent 
cardiovascular conditions were not aggravated or caused by 
his military service.  Similarly, the April 2008 VA examiner 
observed that the disorder was asymptomatic in service and 
opined that that there was no superimposed disease or injury.  
Therefore, the Board concludes that there was no superimposed 
disease or injury that occurred in service.  

The Board has also considered whether the veteran is entitled 
to service connection for a currently diagnosed heart 
disorder other than a heart murmur.  As discussed above, the 
veteran is entitled to the presumption of soundness, as his 
November 1972 entrance examination did not note any clinical 
abnormalities of the heart.  However, the Board also finds 
that this presumption of soundness as it applies to a heart 
disorder other than a heart murmur has not been rebutted by 
clear and unmistakable evidence.  In this regard, the Board 
notes that there is insufficient medical evidence indicating 
that a heart disorder other than a heart murmur preexisted 
his period of service.  Further, even assuming for the sake 
of argument that the presumption of soundness as it relates 
to a heart disorder other than a heart murmur was rebutted in 
this case, there is no competent medical evidence which 
indicates that any heart disorder was aggravated by the 
veteran's military service.  Therefore, the Board's analysis 
must turn to the issue of whether a current heart disorder 
other than a heart murmur was incurred during the veteran's 
active service.

The Board finds that the veteran is not entitled to service 
connection for a heart disorder other than a heart murmur.  
The veteran's service medical records do show that he was 
seen for elevated blood pressure in May 1985; however, he was 
not diagnosed with hypertension at that time.  In fact, the 
November 2004 VA examiner indicated that it was not clear 
that he ever met the criteria for hypertension and opined 
that it was not as likely as not that he had hypertension in 
service.  She based this opinion in the fact that the veteran 
had multiple normal pressures years after discharge when he 
was not taking any blood pressure medications.  The examiner 
also stated that coronary artery disease was not diagnosed 
and did not manifest until almost 15 years after discharge 
from the service.  Similarly, the March 2005 VA examiner 
stated that hypertension did not begin in service, as he was 
first diagnosed with hypertension post-military.  In 
addition, the remainder of his service medical records are 
negative for any additional complaints, treatment, or 
diagnosis of a heart disorder not related to his heart 
murmur.  Moreover, as noted above, the veteran did not seek 
any treatment for a heart disorder until many years following 
his separation from service.  Thus, to the extent the veteran 
may have had any symptomatology in service, such 
symptomatology would appear to have been acute and transitory 
and to have resolved prior to his separation.  Therefore, the 
Board finds that a heart disorder other than a heart murmur 
did not manifest during service or for many years thereafter.

With regard to the years-long evidentiary gap in this case 
between active service and the earliest complaints of a heart 
disorder other than a heart murmur, the Board notes that this 
absence of evidence constitutes negative evidence tending to 
disprove the claim that the veteran had an injury or disease 
in service which resulted in chronic disability or persistent 
symptoms thereafter.  See Forshey v. West, 12 Vet. App. 71, 
74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings for many years between the 
period of active duty and the first complaints or symptoms of 
a heart disorder is itself evidence which tends to show that 
such a disorder did not have its onset in service or for many 
years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection. 
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role. See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

In addition to the lack of evidence establishing that a heart 
disorder other than a heart murmur manifested during service 
or within close proximity thereto, no physician has linked 
any current disorder to service.  As discussed above, the 
record shows that there were no complaints, treatment, or 
diagnosis of a heart disorder for many years following his 
separation from service.  In addition, the October 2003 VA 
examiner observed that the veteran did not have coronary 
artery disease in service and stated that it did not likely 
begin in service.  The examiner also opined that hypertension 
did not likely begin in service.  Moreover, the November 2004 
VA examiner indicated that coronary artery disease was not as 
likely as related to his military service.  In addition, the 
March 2005 VA examiner opined that it was not likely that the 
veteran's blood pressure readings in service exacerbated or 
aggravated his current blood pressure.  He also noted that 
there were no findings of coronary artery disease in service 
and stated that it was more likely that the disorder occurred 
after service.  It was also noted that he had several strong 
risk factors for coronary artery disease.  Therefore, the 
Board finds that a heart disorder other than a heart murmur 
did not manifest in service and has not been shown to be 
causally or etiologically to an event, disease, or injury in 
service.

In summary, the Board finds that the veteran's heart is a 
congenital disorder, and there was no superimposed disease or 
injury or disease that occurred during service.   The Board 
also concludes that a heart disorder other than a heart 
murmur was not incurred in or aggravated by service.  
Therefore, the preponderance of evidence is against the 
veteran's claim for service connection for a heart disorder.

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for a heart disorder is not warranted.


ORDER

Service connection for a heart disorder is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


